Case 1:18-cv-00462-MN Document 190 Filed 12/08/20 Page 1 of 3 PageID #: 5342




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 GAVRIELI BRANDS LLC, a California
 Limited Liability Company,

        Plaintiff,

                      v.                       C.A. No. 1:18-cv-00462-MN

 SOTO MASSINI (USA)
 CORPORATION, a Delaware
 corporation; SOTO MASSINI S.R.L.S., an
 Italian limited company; and THOMAS
 PICHLER, an individual,

        Defendants.



                REPLY IN SUPPORT OF MOTION TO WITHDRAW

       None of Plaintiff’s arguments support forcing Defendants’ former counsel to

continue to represent a client is a closed case without any hope of payment.

       First, Plaintiff argues that allowing the withdrawal would prejudice Plaintiff and

“would undermine the Court’s ability to manage this case.” But there is no case. This

action ended with this Court’s final judgment many months ago. The attorney-client

relationship between the undersigned counsel and the Defendants ended over a year ago.

There is no authority or justification for requiring the undersigned counsel to continue

“representing” Defendants who are non-paying, uncommunicative, former clients. To the

contrary, the guiding authority requires that “when the law firm serves no meaningful

purpose, it is entitled to withdraw.” Ohntrup v. Kurumu, 760 F.3d 290, 295 (3d Cir.
Case 1:18-cv-00462-MN Document 190 Filed 12/08/20 Page 2 of 3 PageID #: 5343




2014) (emphasis in original). As the Third Circuit made clear in a similar circumstance

involving the same Morgan Lewis firm, “By now, it is clear that the Firm is merely a

captive, uncompensated process server and that Ohntrup’s efforts to communicate with

[judgment debtor] through the Firm are futile.” Id. (emphasis added).

       Second, Plaintiff misrepresents that counsel “currently” represents Defendants

“for a patent application being prosecuted on behalf of Defendant Thomas Pichler.” This

is inaccurate. Plaintiff fails to show this Court the docket for that patent application (see

Exhibit 1 herewith), which evidences that counsel merely filed an application on April

24, 2019, which was before the jury trial in this action. Counsel has done, and will do,

nothing further on that application because counsel (a) has not been paid, and (b) cannot

communicate with Defendants. If it becomes necessary (as is the case here), the

undersigned counsel would formally “withdraw” its prior appearance before the Patent

Office.

       Third, although the corporate Defendant may not be able to proceed pro se,

Defendant Thomas Pichler may proceed, and he would be in the position to respond to all

post-judgment discovery sought by Plaintiff. Plaintiff again misrepresents, however, that

“counsel acknowledges it is fully capable of communicating with Mr. Pichler.”

Obviously, simply mailing an envelope to a last-known address is not “communicating”

to the degree required to receive substantive feedback needed to respond meaningfully to

post-judgment written discovery requests. Plaintiff’s Exhibit C also fails to “confirm”

that “Mr. Pichler resides and is reachable at that [Miami] address;” that document



                                              2
Case 1:18-cv-00462-MN Document 190 Filed 12/08/20 Page 3 of 3 PageID #: 5344




confirms only that a person (not Mr. Pichler or someone related to him) was served at the

same address.

      The undersigned counsel respectfully requests that this Court enter an order

confirming the formal withdrawal of the undersigned counsel from this action.

                                           Respectfully submitted,

 Dated: December 8, 2020                  STAMOULIS & WEINBLATT LLC

 OF COUNSEL:                              /s/ Stamatios Stamoulis
                                          Stamatios Stamoulis (#4606)
 Stephen M. Lobbin                        800 N. West Street, Third Floor
 Austin J. Richardson                     Wilmington, DE 19801
 SML AVVOCATI P.C.                        302.999.1540
 888 Prospect Street, Suite 200           stamoulis@swdelaw.com
 San Diego, CA 92037
 sml@smlavvocati.com
 ajr@smlavvocati.com




                            CERTIFICATE OF SERVICE

      I certify that on December 8, 2020, a true and correct copy of the foregoing

document was served via email on all counsel of record.



                                                /s/ Stephen M. Lobbin




                                            3
